Additional Opinion on Denial of Petition fob ReHEABING. in tlieir petition for renearing me appellants insist the court overlooked the applicability to this case of the law emphasized in Belleville Sav. Bank v. Aneshaensel, 298 Ill. 292, 303, where the court said: “It is a general rule that specific lapsed legacies fall into the general residuary fund and are to be distributed among the residuary legatees. There is an exception to this general rule, that when the legacies are given to several legatees and the residue is bequeathed to the same legatees it follows that the residue will not include a lapsed legacy to one of them.” The appellants argue that the present case comes within the exception pointed out. It will be noticed, however, that in this case the residue is not bequeathed to the same legatees to whom legacies are given in the will, but the two executors are also included to share as legatees in the distribtuion of the residue, and that, therefore, the exception referred to does not apply to this case. The petition for rehearing is denied.